DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geller et al (US 20180364087).

Regarding claim 1, Geller (FIGs 1-4b) discloses “A handwashing timer comprising:
a timer housing (101/201/301, all equivalent) configured to be attached to a water faucet or a soap dispenser (FIGs 4a/b));
a sensor (203/204) housed within the timer housing (see FIGs) and configured to detect when the water faucet is turned on or when the soap dispenser dispenses soap (paragraph 27);
an output  (‘14, ‘15, ‘16) housed within or on the timer housing, wherein the output comprises an optical output (they are LEDs), an acoustic output, or a vibrational output; and
a controller (212/318) housed within the timer housing (see FIG 3c), responsive to the sensor (paragraphs 35 and 38), and
configured to measure a time (paragraph 39) beginning when the water faucet is turned on or when the soap dispenser dispenses soap and to change a state of the output after the measured time exceeds a threshold (evidenced in paragraph 39).”

Regarding claim 2, Geller (FIGs 1-4b) discloses “wherein the output is the optical output (LEDs seen to be an “optical output”) and wherein the optical output comprises a plurality of lights (LEDs ’14-‘16).”

Regarding claim 3, Geller (FIGs 1-4b) discloses “wherein the output is the optical output and wherein the optical output comprises a light having a plurality of different selectable colors (array of ’14-’16 is understood to also read on a “light” as it is a light system [like applicant in claim 12]; colors discussed in paragraph 39).”

Regarding claim 4, Geller (FIGs 1-4b) discloses “wherein the output is the optical output and wherein the optical output comprises a plurality of lights (’14-’16), each with a plurality of different selectable colors (paragraph 39, mentions three colors, read on “selectable” from at least paragraph 41).”

Regarding claim 5, Geller (FIGs 1-4b) discloses “wherein the output is the optical output and wherein the optical output comprises a plurality of different colored lights (’14-’16; paragraph 39).”

Regarding claim 6, Geller (FIGs 1-4b) discloses “wherein the controller comprises a timer (circuitry function in paragraph 40 read on “timer”, as it sets timing of LED activation).”

Regarding claim 8, Geller (FIGs 1-4b) discloses “wherein the controller is further configured to change a state of the output after the water begins to flow or the soap is dispensed (paragraph 39, changing lights corresponds to change in output signal).”

Regarding claim 9, Geller (FIGs 1-4b) discloses “A handwashing timer comprising:
a timer housing (101/201/301, all equivalent) configured to be attached to a water faucet or a soap dispenser (FIGs 4a/b));
a sensor (203/204) housed within the timer housing (see FIGs) and configured to detect when the water faucet is turned on or when the soap dispenser dispenses soap (paragraph 27);
an output  (‘14, ‘15, ‘16) housed within or on the timer housing; and
a controller (212/318) housed within the timer housing, responsive to the sensor (paragraphs 35 and 38), configured to measure a time from when the sensor detects the event (paragraph 39), configured to change the output to a first state when the sensor detects the event (paragraph 39 illuminates LEDs based on time), and configured to change the output to a second state when the measured time exceeds a threshold (paragraph 39, “the visual signaling device illuminating second and third LED's after the elapsed time counted by the timer exceeds a second and third threshold”).”

Regarding claim 11, Geller (FIGs 1-4b) discloses “wherein the output is a light (’14-‘16) and wherein the controller configured to change the output to a first state comprises turning the light to a first color (paragraph 39, “green” in example), and wherein the controller configured to change the output to a second state comprises turning the light to a second color (paragraph, “orange” in example) different from the first color (paragraph 39).”

Regarding claim 12, Geller (FIGs 1-4b) discloses “wherein the output is a light (’14-‘16), wherein the light comprises a plurality of lights (’14-‘16), and wherein the controller configured to change the output to a first state comprises turning a first subset of the plurality of lights on (paragraph 39, “green” LED), wherein the controller configured to change the output to a second state comprises turning a second subset of the plurality of lights on (paragraph 39, “orange” LED), wherein the first subset of the plurality of lights is different from the second subset of the plurality of lights (they are different LEDs).”

Regarding claim 14, Geller (FIGs 1-4b) discloses “wherein the first subset of the plurality of lights has a color different from a color of the second subset of the plurality of lights (paragraph 39, LEDs have different colors by design).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Riddick et al (US 20170336235).

Geller further discloses “wherein the output is the optical output (LEDs ’14-‘16)”. 
Geller is silent regarding “and wherein the optical output is configured to illuminate the water flowing from the spout.”
However, Riddick (paragraph 29) teaches an optical output for a water monitoring device analogous to Geller having numerous possible configurations, one being an alternative light display where the LEDs are visible by changing the color by changing the water stream.
Therefore it would have been obvious, before the effective filing date, to modify the optical output of the device of Geller to be an alternative display such that “wherein the optical output is configured to illuminate the water flowing from the spout”, as taught by Riddick, to provide a known accessible alternative optical display achieving the same result as Geller (colored output).  

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Bolling (US 20110206378).

Regarding claim 10, Geller (FIGs 1-4b) discloses “wherein the controller configured to change the output to a first state comprises turning the output on (paragraph 39, in the form of illuminating LED(s))…” 
Geller does not explicitly disclose “and wherein the controller configured to change the output to a second state comprises turning the output off.” Geller has an optical display where a different state after an elapsed time (paragraph 39, orange LED turns on after green) but does not specifically mention the first (green) light turning off. Geller mentions the light signal being inspired by the traffic light pattern (paragraph 39) (traffic lights commonly known to only have one of the three lights on at the time).
However, Bolling (paragraph 82) teaches it is known in the art of timer-operated light emitting signals (functionally analogous to Geller) to turn on a first light at the start of the process, and after an elapsed time, turn off the first light (read on “turning the output off” as one of the lights goes out) and turn on the second light.
Therefore it would have been obvious, before the effective filing date, to modify the output control of Geller such that “wherein the controller configured to change the output to a second state comprises turning the output off”, as taught by Bolling, as Geller already discloses changing the output to a second state when the measured time exceeds a threshold, and choosing an alternative known means to achieve the same expected result (first light going out does not change the second light turning on, the second light being the more recent signal; in other words the same information is communicated to the user) would be within routine skill in the art. One benefit would be to utilize an output with a more discernable color (only one color present instead of two) that also may improve bulb life.

Regarding claim 13, Geller (FIGs 1-4b) discloses “wherein the output is a light (’14-‘16)…” 
Geller does not explicitly disclose “and wherein the controller configured to change the output to a second state comprises turning the first subset of the plurality of lights off.” Geller has an optical display where a different state after an elapsed time (paragraph 39, orange LED turns on after green) but does not specifically mention the first (green) light turning off. Geller mentions the light signal being inspired by the traffic light pattern (paragraph 39) (traffic lights commonly known to only have one of the three lights on at the time).
However, Bolling (paragraph 82) teaches it is known in the art of timer-operated light emitting signals (functionally analogous to Geller) to turn on a first light at the start of the process, and after an elapsed time, turn off the first light and turn on the second light.
Therefore it would have been obvious, before the effective filing date, to modify the output control of Geller such that “wherein the controller configured to change the output to a second state comprises turning the first subset of the plurality of lights off”, as taught by Bolling, as Geller already discloses changing the output to a second state when the measured time exceeds a threshold, and choosing an alternative known means to achieve the same expected result (first light going out does not change the second light turning on, the second light being the more recent signal; in other words the same information is communicated to the user) would be within routine skill in the art. One benefit would be to utilize an output with a more discernable color (only one color present instead of two) that also may improve bulb life.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Kokin et al (US 20040258567) and Payton et al (US 20110193703).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753